DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 06 MAR 20 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  Particularly, reference to JP 2011/106748 lacks the requisite information.  Note that a machine translation for reference to DE 3522661 can be found in at least one parent application but this is not so for the JP reference.  Should such exist kindly indicate where or include in any response to this action and the reference will be considered.
Claim Rejections - 35 USC § 112
The following are quotations of the relevant paragraphs of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly projectile casing” (emphasis added), Applicant has not disclosed any particular means for making the cartridge blank irremovable, and, given sufficient time and/or access to tools, it is asserted that one could remove the cartridge blank from the cartridge and/or the cartridge projectile casing.
This is asserted at least in part because Applicant discloses:
the terms "firearm blank" or "blank cartridge" [and, as evidenced below, “cartridge blank”] refer to the well-known blank cartridge that can be used with firearms. Such blank cartridges contain gunpowder but not a bullet or shot: as such, they can be discharged to produce only a  high velocity pressure wave, without an accompanying shot or slug,” 6:8-11.

Applicant further discloses “a cartridge blank … is well known to contain gunpowder that is typically activated by striking a primer formed in the cartridge,” 16:16-18, and immediately follows this with “The cartridge blank contains no slug; deployment of the cartridge results only in a high-pressure wave being directed from the projectile casing,” 16:18-20.  Thus, it is clear that the references to “blank” are sufficiently identical in meaning.  Whether disclosed by Applicant, such blanks are also well-known to be removable from chambers, magazines, clips, boxes, etc., for ease and realism of use.  That is, most commonly blanks are used to simulate firing weaponry and replacing such as quickly as bullet-equipped cartridges is key to obtaining realistic, “live-fire” like results.  Thus, the norm is for blanks to be removable.
	Because blanks are well-known to be removable, because Applicant discloses no means for making such irremovable, and because, absent evidence to the contrary, all blanks are removable, at least given adequate time and/or access to tools, claim 3 lacks proper enablement.
Claims 3 and 4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In view of the lack of enablement above, the metes and bounds of claim 3 are ambiguous because to be “irremovable” requires some mechanism or means therefor.  Because Applicant has not disclosed any mechanism or means for rendering the blank irremovable, because blanks are well-known to be removable, because, given enough time and/or access to tools, any blank is capable of being removed, and, in view of these, because what is intended by the term can only be guessed at, the claim is unclear.
Any unspecified claim is rejected as being dependent upon a rejected base claim.
The claims will be further treated on the merits as best understood only.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 9 – 13, 17, 18, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0315755 to Gavin (cited by Applicant).
Re: claim 1, Gavin discloses the claimed invention including a projectile deployment system comprising: an entangling projectile* (*see below), including a pair of pellets 1621, 1622, e.g., Fig. 16, and a tether 1652 connecting the pellets, ¶ [0099]; a projectile casing 1602 (see also, e.g., 230, e.g., Fig. 2) including:5 a pair of sockets (wherein 1621, 1622 are disposed), each socket sized to carry one of the pair of pellets (as shown); a selectively activatable** (**see below) pressure source 1614, carried by the projectile casing, the pressure source being capable of expelling the entangling projectile from the projectile casing toward a subject (see discussion of propellant 144, e.g., Fig. 1, at ¶ [0058]); and 10a launcher 202, carrying an activator 264 operable to activate the pressure source to expel the entangling projectile from the projectile casing toward the subject, ¶ [0059]; the projectile casing being removably engageable** with the launcher to allow removal of the projectile casing from the launcher after expulsion of the entangling projectile from the projectile casing (“field-replaceable cartridge 230,” id.).
*With respect to entangling, the elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  See MPEP § 2131.  Thus, whether Gavin uses the same terminology is irrelevant, where, as here, Gavin meets the structure of the claim.
**With respect to activatable, engageable, and any --able-type terms), it has been held that the recitation that an element is “capable of” performing a function (e.g., capable of activating or being activated) is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.  Regardless, Gavin fairly discloses such, as set forth above.
Re: claim 5, Gavin further discloses wherein the pressure source comprises compressed gas.  See central canister, e.g., Fig. 16 and ¶¶ [0032], [0033], [0101].
Re: claim 9, Gavin further discloses wherein the pair of sockets are angled relative to one another (e.g., Fig. 16) such that the pellets travel apart from one another as they are expelled from the projectile casing (e.g., Fig. 2), at least a portion of one of the sockets extending beneath a portion of 20another of the sockets within the cartridge (e.g., Fig. 16).
Re: claim 10, Gavin further discloses wherein the sockets are vertically offset relative to one another (e.g., Fig. 16) and extend in planes parallel to one another.  This last is asserted because, although perhaps not expressly so disclosed, the sockets lie in the same vertical plane, which can broadly yet reasonably be construed as two separate planes, one for each socket, which are as parallel as two planes can be.
Re: claim 11, Gavin further discloses further comprising one or more engagement hooks 312, 912, e.g., Figs. 3 and 9, coupled to at least one of the pair of pellets (apparently, integral, as shown), the engagement hooks being operable to engage clothing worn by a subject of the deployment system to aid in retaining the 5entangling projectile about the subject, ¶ [0035].
Re: claim 12, Gavin discloses the claimed invention as applied above.  With particular respect to “at least a portion of one of the sockets overlapping a portion of another of the sockets,” such is met from a vertical perspective, i.e. looking down/up from above/below in Figs. 2 and 16, which suffices.
Re: claim 13, Gavin further discloses wherein the pressure source is carried by the casing (as shown) and the activator is carried by the launcher (as shown).
Re: claims 17 and 18, see relevant claims above.
Re: claims 20 and 21, Gavin further discloses wherein the pressure source is in fluid communication with a single discharge bore (either that immediately adjacent the central canister of Fig. 16 or that extending orthogonal thereto and immediately adjacent rear ends of the sockets), the single discharge bore being in fluid 20communication with each of the sockets.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gavin.
Gavin discloses the claimed invention including wherein the sockets are oriented at an angle relative to one another (as shown), except for the angle being between about 25 degrees and about 45 degrees relative to one another.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to discover a range of such an angle to be between about 25 and 45 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Here, criteria that would constrain such a range include, e.g., effective range to target, desired distance between pellets at such range, power of the discharged gas to expel the pellets, etc.
Claims 2 – 4, 6, 7, 14 – 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gavin in view of US 5,460,155 to Hobbs, II (“Hobbs,” also cited by Applicant).
Re: claims 2, 16, and 22, Gavin discloses the claimed invention as applied above except for wherein the pressure source is a cartridge blank.
Hobbs teaches that it is known in the art of projectile deployment systems, e.g., 20, e.g., Fig. 1, to utilize a pressure source (within space 162, e.g., Fig. 2) comprising a cartridge blank, as set forth at col. 5, lines 10 – 30 (e.g., 5:10-30).  Particularly, Hobbs discloses that “chamber 162 is for receiving a device (not shown) having a stored energy capacity … [which] device is preferably a firearm cartridge blank, such as a .22 caliber blank cartridge for a starter's pistol,” 5:12-16, and which “.22 caliber blank cartridge provides sufficient force to propel the projectile 22 a distance of approximately 180 to 280 feet from the launcher 24,” 5:28-30.
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Gavin as taught by Hobbs in order to propel a projectile.
Further rationales: All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made; and/or When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results.  Here, the combination or substitution would yield only predictable results.
Re: claim 3, as best understood, Gavin fairly discloses wherein the pressure source is irremovably attached to 20the cartridge projectile casing such that the cartridge is a single actuation cartridge.  This is asserted because separating the pressure source from the casing would require removal from within the casing, and, for optimal results, such a casing would withstand normal wear and tear, such as jostling, dropping, etc., without falling apart.  That is, the pressure source is irremovable from the casing absent sufficient time and/or tools.  See explanation above.
Re: claim 4, Gavin fairly discloses wherein the entangling projectile is removably installed within the projectile casing.  See in re Hutchinson, above.  Akin to ‘irremovable,’ the projectile is capable of being removed, given adequate time and/or tools, which suffices.
Re: claims 6 and 14, Hobbs teaches wherein an activator comprises a sliding firing bolt 204.
Re: claims 7 and 15, Hobbs further teaches wherein the pressure source is positioned in a 10trajectory of the sliding firing bolt when the projectile casing is engaged with the launcher, as shown in, e.g., Fig. 2.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gavin in view of US 3,803,463 to Cover (also cited by Applicant).
Gavin discloses the claimed invention as applied above except for wherein the activator comprises an electronic switch, and wherein the pressure source is electronically coupled to the electronic switch when 15the cartridge is engaged with the launcher.
Cover teaches an activator, e.g., Fig. 1, comprising an electronic switch 12, and wherein a pressure source 24 is electronically coupled to the electronic switch when a cartridge 206, e.g., Fig. 15, is engaged with the launcher 200 in the same field of endeavor for the purpose of launching projectile(s) at living targets, Abstract, 1:5-7.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Gavin as taught by Cover in order to launch projectile(s) at living targets.  See further rationales above, which would apply equally well here.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of U.S. Patent No. 10,551,152 (the ‘152 patent) and claims 1 – 22 of U.S. Patent No. 10,107,559 (the ‘559 patent), either alone or in view of the art cited above.  Although the claims at issue are not identical, they are not patentably distinct from each other because the metes and bounds of the instant claims are met by the limitations recited in the patented claims, albeit reworded or where one reading the disclosure for the meaning of a term understands such differences in language to amount to the same invention.
For example, instant claim 1 differs from the ‘152 patent claim 1 by deleting some limitations, such as those addressing disposition of the sockets, and by incorporating removability of the casing from the launcher, which patent claim 2 covers.  With respect to the pressure source being compressed gas, while the patent claims fail to recite such, it does disclose that “In addition to the launchers discussed herein … launchers can include energy sources such as compressed gas, explosive/combustibles, mechanical springs, etc.,” 4:56-63.  Regardless, Gavin teaches that pressure sources are known be compressed gas.
The same is true for any of the limitations in the instant claims not recited in the patent claims, i.e. such are either defined by the patent to include those limitations or would be obvious to one of ordinary skill in the art at the time of invention in view of the cited art above.
For the sake of brevity, the same holds true for the ‘559 patent, i.e. those limitations that may not appear in the claims thereof are well-known in the art in view of the cited art above.
Evidence to the contrary of any of the above is welcome.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
2-Apr-21